                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


  GABRIELLE KRUEGER,                             Case No. 1:18-cv-00406-DCN

         Plaintiff,                              MEMORANDUM DECISION AND
                                                 ORDER
         v.

  JASON STIVELY,

         Defendant.


                                  I. INTRODUCTION

       Currently pending before the Court is Plaintiff Gabrielle Krueger’s (“Krueger”)

Motion to Remand (Dkt. 6), and Defendant Jason Stively’s (“Stively”) Motion to

Amend/Correct the Notice of Removal and Answer (Dkt. 10). Having reviewed the

record and briefs, the Court finds that the facts and legal arguments are adequately

presented. Accordingly, in the interest of avoiding further delay, and because the Court

finds that the decisional process would not be significantly aided by oral argument, the

Court will decide the Motions without oral argument. Dist. Idaho Loc. Civ. R.

7.1(d)(2)(ii). For the reasons set forth below, the Court finds good cause to DENY

Krueger’s Motion to Remand (Dkt. 6) and DISMISS Stively’s Motion to Amend/Correct

the Notice of Removal and Answer (Dkt. 10) as MOOT.




MEMORANDUM DECISION AND ORDER- 1
                                   II. BACKGROUND

        Krueger and Stively both own real property on Stagecoach Road in Ada County,

Idaho. Both properties were at one time owned by Plaintiff’s father. A portion of

Stagecoach Road runs along Stively’s property and provides the only access to Krueger’s

property. Plaintiff contends that her family has “continuously used Stagecoach Road for

access to the Krueger Property . . . since [the] parcel was purchased [in 1999].” Dkt. 1-1,

at 3.

        In 2015, Krueger began drafting business plans to develop the Krueger Property

into a riding stable—where she intends to provide riding lessons and horse boarding

services. In furtherance of this project, Krueger plans to improve Stagecoach

Road. In 2016, she applied for a special use permit from Ada County and requested a

public hearing before the Ada County Planning and Zoning Commission. A hearing was

held, and the Commission found that Krueger’s plan was in line with the County’s

comprehensive plan and all applicable County ordinances.

        In 2017, Stively purchased his property—previously owned by Plaintiff’s father—

on Stagecoach Road. In 2018, Plaintiff’s father deeded a parcel of land (referred to as the

“Krueger Property”) to her. A dispute soon arose between Krueger and Stively regarding

the scope of Krueger’s easement over Stagecoach Road. Krueger ultimately filed this

matter in state court on August 23, 2018.

        Krueger’s complaint includes two causes of action: (1) Quiet Title for an easement

by implication over Stagecoach Road; and (2) Declaratory Relief for judicial

determination of the rights, obligations, and interest of the parties with regard to the

MEMORANDUM DECISION AND ORDER- 2
easement. On September 17, 2018, Stively removed the case to federal court on the

grounds of diversity jurisdiction. Krueger then filed a Motion to Remand arguing that

removal was improper because complete diversity does not exist, and the amount in

controversy does not exceed $75,000.

                                III. LEGAL STANDARD

       Removal from state court is governed by 28 U.S.C. § 1441 and 28 U.S.C. § 1332.

Section 1441(b) allows for removal based on diversity of citizenship. For this to occur,

there must be complete diversity of citizenship between the parties (meaning each of the

plaintiffs is a citizen of a different state than each of the defendants), and the amount in

controversy must exceed $75,000. See 28 U.S.C. § 1332(a). Whether diversity exists is

generally determined from the face of the complaint. Gould v. Mutual Life Ins. Co. of

New York, 790 F.2d 769, 773 (9th Cir.1986).

       Federal courts strictly construe the removal statute against removal. See Gaus v.

Miles, 980 F.2d 564, 566 (9th Cir.1992). In diversity cases where the amount in

controversy is in doubt, there is a presumption against removal jurisdiction, which means

the defendant always has the burden of establishing that removal is proper. Id. This

burden is satisfied if the plaintiff claims a sum greater than the jurisdictional requirement

of $75,000, or if the amount claimed is unclear from the complaint and the defendant

proves by a preponderance of the evidence that “more likely than not” the jurisdictional

requirement is met. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404 (9th

Cir.1996). This “more likely than not” standard strikes an appropriate balance between

the plaintiff’s right to choose their forum and the defendant’s right to remove. Id.

MEMORANDUM DECISION AND ORDER- 3
       To determine whether the amount in controversy requirement has been met, the

Court may consider “facts presented in the removal petition as well as any summary

judgment-type evidence relevant to the amount in controversy at the time of removal.”

See Cohn v. Petsmart, Inc., 281 F.3d 837, 839 (9th Cir. 2002). Conclusory allegations by

the defendant, or speculative arguments about the potential value of an award, however,

will not suffice to overcome the traditional presumption against removal jurisdiction. See

Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 375-77 (9th Cir.1997); Gaus, 980

F.2d at 567. “[T]he defendant bears the burden of actually proving the facts to support . . .

the jurisdictional amount.” Gaus, 980 F.2d at 567.


                                      IV. ANALYSIS

   A. Diversity of Citizenship

       The diversity statute considers citizenship, not residency, for purposes of

determining whether complete diversity exits. C4 Ranch, LLC v. Arzen Bldg. Const., Inc.,

Nos. CV–09–387–C–BLW, CV–09–481–C–BLW, 2010 WL 76450, at *1 (D. Idaho Jan.

5, 2009). A “person’s state citizenship is . . . determined by her state of domicile, not her

state of residence. Domicile is the permanent home where the person resides with the

intention to remain or to which she intends to return.” Id. (citations and punctuation

omitted).

       In C4 Ranch, this court found that an individual who resided in California, voted

in California, worked in California, maintained a California driver’s license, and intended

to remain in California was a California citizen for purposes of diversity jurisdiction. Id at


MEMORANDUM DECISION AND ORDER- 4
1. Here, Stively claims1 he maintains a home in Redmond, Washington, votes in

Washington, works and maintains a business in Washington, maintains a Washington

driver’s license, and intends to remain in Washington. See Dkt.7-1. Therefore, the Court

finds that the Defendant is domiciled in Washington and a citizen of Washington for

purposes of diversity jurisdiction.

        Krueger acknowledges that Stively has “offered evidence of citizenship in

Washington State . . . [but his] intent to remain in Washington is disputed.” Dkt. 13, at 7-

8. Allegedly, Stively previously told her that “his wife and child were either currently

residing in Meridian, Idaho or were going to reside there in the near future, [and] that he

planned on opening a second business in Idaho eventually.” Id. Additionally, Stively told

her “that he and his family planned on making Idaho their home in the future; and that

they planned on moving Mrs. Stively’s brother from his assisted living facility to their

Idaho home where Mrs. Stively could care for him.” Id.

        Stively himself admits that “[a]t some point, [he] may build a house . . . and move

to the state of Idaho.” Dkt. 7-1, at 3-4. However, “[a] person’s old domicile is not lost

until a new one is acquired.” Lew v. Moss, 797 F.2d 747, 750 (9th Cir. 1986).

Additionally, diversity is determined at the time of removal. See Broadway Grill, Inc. v.


1
  Most of this information is derived from Stively’s Response in Opposition to Krueger’s Motion to
Remand. While including this information in the actual Notice of Removal is advised, the Ninth Circuit
has found that a court may consider “later-provided evidence” not included in the notice of removal in
assessing whether federal jurisdiction exists. See General Dentistry For Kids, LLC v. Kool Smiles, P.C.,
379 Fed. Appx. 634, 635-36 (9th Cir. May 18, 2010) (Unpub. Disp.). While this finding was in relation to
the amount in controversy requirement, other courts in this Circuit have applied the same standard to the
diversity requirement. See Dejong v. Prod. Assocs., 2015 WL 1285282, at *3 (C.D. Cal. March 19, 2015)
(“[T]he fact that PA proffers evidence regarding the parties’ citizenship for the first time in its opposition
to the remand motion does not compel the court to return the action to state court.”).

MEMORANDUM DECISION AND ORDER- 5
Visa Inc., 856 F.3d 1274, 1276 (9th Cir. 2017) (“[T]he general rule [is] that jurisdiction is

determined at the time of removal.”); Shawcroft v. Roundpoint Mortg. Servicing Corp.,

2015 WL 6875097, at *3 (E. D. Cal. Nov. 9, 2015) (“It is axiomatic that diversity is

determined at the time of removal.”). Here, Krueger is a citizen of Idaho and Stively has

adequately demonstrated that at the time of removal he was domiciled in Washington.

Accordingly, the diversity requirement is met.

   B. Amount in Controversy

       Stively also bears the burden of establishing that the amount in controversy

exceeds $75,000. When a suit is instituted in state court, and then removed to federal

court, there is a strong presumption that the amount in controversy requirement has not

been met. Gaus, 980 F.2d at 566.

       To overcome this strong presumption, Stively must show, by a preponderance of

the evidence, that the amount in controversy exceeds $75,000. Valdez v. Allstate Ins. Co.,

372 F.3d 1115, 1117 (9th Cir. 2004). This requires “evidence establishing that it is ‘more

likely than not’ that the amount in controversy exceeds that amount.” Sanchez v.

Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996).

       Here, Krueger seeks quiet title and declaratory relief. “In actions seeking

declaratory or injunctive relief, it is well established that the amount in controversy is

measured by the value of the object of the litigation.” Corral v. Select Portfolio

Servicing, Inc., 878 F.3d 770, 775 (9th Cir. 2017). Here, the object of the litigation is

Krueger’s claimed easement over Stagecoach Road.



MEMORANDUM DECISION AND ORDER- 6
       Stively submitted the Declarations of two Idaho real estate professionals to

establish the value of the disputed easement. Licensed real estate agents, if properly

qualified under Idaho Rule of Evidence 702, may testify as to the value of property

during the course of litigation. See Boel v. Stewart Title Guar. Co., 43 P.2d 768, 774

(2001). Rule 702 provides:

       A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if
       the expert’s scientific, technical, or other specialized knowledge will help
       the trier of fact to understand the evidence or to determine a fact in issue.

I.R.E. 702.

       The first real estate professional, Michael Ballantyne, is a graduate of the Realtor’s

Institute, a member of the Idaho National Association of Realtors, has an Idaho

designated broker’s license, and twenty-six years of experience in land acquisition and

disposition. Dkt. 7-2, at 1-2. The second real estate professional, Robert Bass, has been a

licensed real estate professional in Idaho—primarily working in Ada County—since

1979. Dkt. 7-3. He currently works as the designated state broker for exp Realty, LLC in

Boise, Idaho. Id. The Court finds that both individuals are qualified under Rule 702 to

give their opinions regarding the value of the disputed easement.

       To determine the value of the disputed easement, Mr. Ballantyne looked at the

difference between the fair market value of both the Krueger property and the Stively

property with and without the easement rights Krueger seeks in her Complaint. He

estimates that if Krueger possesses such an easement, her property would be valued at

$180,600 versus $90,300 if she does not (amounting to a difference of $90,300). He


MEMORANDUM DECISION AND ORDER- 7
estimates that Stively’s property would be worth $436,025 if Krueger possesses the

easement versus $625,100 if she does not (amounting to a difference of $189,075). Dkt 7-

2.

       Mr. Bass also estimated the value of the Krueger property with and without the

disputed easement. Dkt 7-3. He states that the fair market value of Krueger’s land is

approximately $309,600 if she possesses the easement versus only $51,600 without such

an easement (amounting to a difference of $258,000). Dkt 7-3.

       Krueger argues that these opinions do not overcome the strong presumption

against removal. She states:

       Mr. Bass opines on the value of Ms. Krueger’s property with and without
       the easement at issue in this case. . . . He does not, however, offer an
       opinion on the value of the easement itself. Mr. Stively also offered a
       declaration from Michael Ballantyne, also a real estate professional. . . . Mr.
       Ballantyne offers opinions on the values of Mr. Stively and Ms. Krueger’s
       properties, but he does not provide a value of the easement itself. Mr.
       Stively has offered no evidence that he would incur any costs if Ms.
       Krueger is determined to have a right to use Stagecoach Road.

Dkt. 13, at 3.

       The Court, however, finds this argument unpersuasive. Gleaning the value of the

easement by establishing the land value with and without the easement is a logical and

appropriate approach.

       Such an approach is also consistent with the Ninth Circuit’s “either viewpoint

rule.” Under this rule, the value of the object of the litigation is determined by the

pecuniary result to either party that the judgment would directly produce. In re Ford

Motor Co./Citibank (South Dakota), N.A., 264 F.3d 952, 958 (9th Cir. 2001). Here, the


MEMORANDUM DECISION AND ORDER- 8
real estate professionals have indicated that the difference in value of the Krueger

Property with and without Plaintiff’s claimed easement exceeds $75,000. Thus, the

pecuniary result of an adverse judgment for Krueger would directly produce a decrease in

her land value that exceeds $75,000. The Court considers this difference in value an

appropriate and persuasive reflection of the value of the easement itself.2

        Admittedly, the estimated value of Stively’s property with and without the

disputed easement is less persuasive, because that section of Stagecoach Road is

apparently subject to additional easements not at issue in this case. Whether the real

estate professionals considered this fact is unclear. However, since the value of the

easement for Krueger’s property “more likely than not” exceeds $75,000, the Court finds

that the amount in controversy requirement is met. Accordingly, Plaintiff’s Motion to

Remand is DENIED.

        As a result, the Court also deems it proper to DISMISS Defendant’s Motion to

Amend/Correct as MOOT. Stively filed this Motion “out of an abundance of caution” in

case the Court found he had not adequately met his burden to show the existence of

diversity jurisdiction. Dkt. 7, at 12. Since the Court has now found that removal was

proper, Stively need not amend his Notice of Removal or answer to “cure . . . defects in

the allegations of diversity jurisdiction.” Id.


2
  Krueger also argues that “[u]sing changes in values to Ms. Krueger or Mr. Stively’s properties to
determine the amount in controversy is speculative because neither party has evidenced that they have
actually lost value—such as a lost sale—because of this dispute. . . . [and] neither party has indicated that
he or she intends to sell their properties.” Dkt. 13, at 4. Be that as it may, the object of this litigation is the
disputed easement, and the Court finds the easiest way to determine the value of that easement is to
determine the difference in value between the Krueger property with the claimed easement and without
the claimed easement.

MEMORANDUM DECISION AND ORDER- 9
                                   V. ORDER

  THE COURT HEREBY ORDERS:

  1. Krueger’s Motion to Remand (Dkt. 6) is DENIED.

  2. Stively’s Motion to Amend/Correct the Notice of Removal and Answer (Dkt. 10)

     is DISMISSED as MOOT.


                                           DATED: March 25, 2019


                                           _________________________
                                           David C. Nye
                                           Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER- 10
